Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 12-25 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 12, the prior art does not disclose or suggest a group having a plurality of Interconnected DC link converters, each of the interconnected DC link converter, primarily, having …  an input-side rectifier having an AC Input … and an output-side inverter having an AC output connected to a load, with a DC output of the input-side rectifier and a DC input of the output-side inverter connected to one another via a DC link having a DC link capacitor, wherein the DC link has a. first potential and a second potential defining a DC link voltage,…, a first switching element and a first diode connected in parallel between the first potential and the first terminal, with the first switching element connected …, wherein the first terminals of the plurality of DC link converters are connected to one another, and the second terminals of the plurality of DC link converters are connected to one another,  …a control device controlling the first switching element as a function of the DC link voltage, such that energy can be removed from the DC link of at least one of the plurality of interconnected DC link converter by controlling the first of the at least one DC link converter and supplied to the DC link of another of the plurality of Interconnected DC link converters.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838